Exhibit 10.1

Execution Copy

LEAP WIRELESS

July 26, 2011

Pentwater Capital Management LP (“Pentwater LP”)

Pentwater Growth Fund Ltd.

Pentwater Equity Opportunities Master Fund Ltd.

Oceana Master Fund Ltd.

LMA SPC for and on behalf of Map 98 Segregated Portfolio

Ladies and Gentlemen:

Leap Wireless International, Inc., a Delaware corporation (the “Company”) and
each of the entities who have signed below (the “Investors”) agree:

 

1. Within 1 business day after the Company’s 2011 Annual Meeting of Stockholders
(the “2011 Annual Meeting”), the Board of Directors of the Company (the “Board”)
shall (a) resolve to increase the size of the Board to nine (9) directors,
(b) appoint Robert E. Switz and Richard R. Roscitt (the “Nominees”) to the Board
and (c) appoint Richard R. Roscitt to the Nominating and Corporate Governance
Committee of the Board and also to the Compensation Committee of the Board. The
Nominees and the Company shall enter into the Company’s standard form of
indemnification agreement with its directors. The Company hereby represents to
the Investors that Paula Kruger has informed the Company that she will not stand
for election at the 2011 Annual Meeting.

 

2. The aforementioned size of the Board may be increased prior to the Company’s
2012 annual meeting of stockholders only with the express written consent of
both Nominees (provided they are at that time serving as directors), which
consent shall be provided in their sole discretion; provided, however, that the
size of the Board may be increased in connection with a merger, equity
investment, joint venture, share exchange or other business combination or
similar transaction which is approved by the stockholders of the Company. This
Section 2 shall terminate in its entirety upon the occurrence of a Change of
Control of the Company. The term “Change of Control” shall mean the occurrence
of any of the following: (1) any person or entity acquires beneficial ownership
of shares of the Company having fifty percent or more of the total number of
votes that may be cast for the election of directors of the Company; or (2) the
Company (i) consolidates with or merges into any other corporation or any other
entity merges into the Company or sells all or substantially all of its assets
and (ii) the holders of the Company’s common stock immediately before such
transaction own, directly or indirectly, less than fifty percent of the combined
voting power of the outstanding voting securities of the entity resulting from
such transaction.

 

3.

The Investors shall support and cause all of the voting securities which they
held on the record date and which they are entitled to vote for the election of
directors to be voted in favor of each of the Board’s nominees at the 2011
Annual Meeting, and each of the



--------------------------------------------------------------------------------

  Investors shall cause all voting securities that it is entitled to vote at the
2011 Annual Meeting (whether held of record or beneficially) to be present for
quorum purposes. Pentwater LP shall cause all voting securities (whether held of
record or beneficially) for which they or their officers or representatives have
been authorized to vote as proxies at the 2011 Annual Meeting to be present for
quorum purposes but shall not vote any such shares for Proposal 1 (Election of
Directors).

 

4. The Investors hereby irrevocably withdraw their letter dated March 10, 2011
providing notice to the Company of their intention to nominate certain
individuals for election as directors of the Company at the 2011 Annual Meeting.

 

5. The Investors agree that Pentwater LP will dismiss with prejudice the action
it has filed in the Delaware Court of Chancery, styled Pentwater Capital
Management, LP v. John H. Chapple, et al., C.A. No. 6583-CS (the “Delaware
Action”). On behalf of themselves and each of their respective directors,
officers, managers, members, and employees, the Company and the Investors hereby
release and forever discharge each other, and each of their respective
successors, assigns, parent and subsidiary companies, joint ventures,
partnerships, owners, directors, officers, partners, principals, managers,
members, employees, attorneys, consultants, financial advisors, shareholders,
insurers and agents (collectively, “Affiliated Persons,” including, with respect
to the Investors, the Nominees), from all claims and demands, rights and causes
of action of any kind arising out of or relating to the 2011 Annual Meeting, the
nominations for director candidates at the 2011 Annual Meeting, the
interpretation of Company’s by-laws as they relate to nomination for directors
at the 2011 Annual meeting, the proxy contest in connection with the 2011 Annual
Meeting, the Delaware Action and all other actions, and/or any and all claims of
any kind, whether asserted or unasserted, known or unknown, that have been,
could have been, or may ever be raised in any court, tribunal or proceeding, by
or against the Company or the Investors or any of their respective Affiliated
Persons, including without limitation any claim for attorneys fees or expenses,
from the beginning of time through the date of this release. Notwithstanding
anything to the contrary in this paragraph, the Company and the Investors do not
release any obligations or claims related to the enforcement of the terms and
provisions of this Agreement.

 

6. The Company and Investors will issue a mutually agreed joint press release.
Neither the Company nor the Investors will make any public statements that are
inconsistent with, or otherwise contrary to, the statements in the press
release. The Investors and the Company each agree not to publicly disparage, or
criticize the business or any current or former officers, employees, directors
of the other; provided, however, that nothing in this sentence is intended to
preclude the Investors from timely nominating individuals to serve as directors
for the 2012 Annual Meeting and thereafter the provisions of this paragraph
shall not apply.

 

7. The Company agrees to reimburse the Investors in an amount up to $750,000.00
for its expenses incurred in connection with its nomination of directors to the
Board, the proxy contest in connection with the 2011 Annual Meeting, the
Delaware Action and the negotiation of this Agreement.



--------------------------------------------------------------------------------

8. This agreement constitutes the only agreement between the Investors and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This agreement shall be governed by Delaware law.



--------------------------------------------------------------------------------

If the terms of this agreement are in accordance with your understandings with
the Company, please sign and return the enclosed duplicate of this agreement,
whereupon this agreement shall constitute a binding agreement among us.

 

Very truly yours, LEAP WIRELESS INTERNATIONAL, INC. By:      

/s/ Robert J. Irving, Jr.

  Name: Robert J. Irving, Jr.   Title: Senior Vice President and General Counsel

Acknowledged and agreed to as of the date

first written above:

 

PENTWATER CAPITAL MANAGEMENT LP By:      

/s/ Matthew Halbower

  Name: Matthew Halbower   Title: Chief Executive Officer and
Chief Investment Officer PENTWATER GROWTH FUND By:  

/s/ Matthew Halbower

  Name: Matthew Halbower   Title: Chief Executive Officer and Chief Investment
Officer

PENTWATER EQUITY OPPORTUNITIES

MASTER FUND LTD.

By:  

/s/ Matthew Halbower

  Name: Matthew Halbower   Title: Chief Executive Officer and Chief Investment
Officer



--------------------------------------------------------------------------------

OCEANA MASTER FUND LTD. By:      

/s/ Matthew Halbower

  Name: Matthew Halbower   Title: Chief Executive Officer and Chief Investment
Officer LMA SPC FOR AND ON BEHALF OF MAP 98 SEGREGATED PORTFOLIO By: By:  

/s/ Matthew Halbower

    Name: Matthew Halbower   Title: Chief Executive Officer and Chief Investment
Officer